Citation Nr: 9910522	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to April 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed March 1994 rating decision denied service 
connection for low back disability.  

3.  The evidence added to the record since the March 1994 
rating decision denying service connection for low back 
disability is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the March 1994 denial of service 
connection for low back disability is not new and material, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38  C.F.R. §§ 3.102, 3.156(a) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the RO decided 
the veteran's new and material claim under a standard which 
has since been overruled by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) in Elkins v. West, __ Vet. App. 
__ , No. 97-1534, slip op. at 14-15 (Feb. 17, 1999) (en 
banc), and Winters v. West, __ Vet. App. __ , No. 97-2180 
(Feb. 17, 1999) (en banc).  The Board finds that the veteran 
is not prejudiced by the initial analysis of his new and 
material claim under the new case law by the Board.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

A March 1994 rating decision denied service connection for 
low back disability.  Evidence of record at that time 
included the veteran's service medical records which show 
that in June 1969 he complained that he had hurt his back and 
had pain for one week, with exacerbation after having played 
ball two days earlier.  On physical examination, there was 
tenderness at the lumbo-sacral spine.  The veteran was put on 
light duty, and told to apply heat.  Seven days later, the 
veteran's condition was unchanged and he was told to stay in 
quarters for three or four days to get bed rest.  A June 1969 
admission authorization provides that the veteran's primary 
diagnosis was myositis of the lumbosacral area.  

In January 1970, the veteran complained of chronic 
intermittent low back pain without radiation to the legs.  He 
stated that he was unable to bend and touch his toes without 
severe pain.  Medicine was prescribed.  A radiographic 
examination conducted in January 1970 indicated no 
significant bony or joint abnormality.  

The report of the veteran's April 1971 separation medical 
examination indicates that his spine was normal on clinical 
examination.  Notes provide that the veteran reported low 
back pain in 1968 with none since, and there were no 
complications or sequelae.  The report identified no current 
defects or diagnoses.  

The report of a June 1971 VA examination reflects that the 
veteran reported injuring his back while playing football in 
the military.  He complained of current low back pain during 
physical exercises, and an inability to perform heavy 
lifting.  Physical examination was normal, and the sole 
diagnosis pertaining to the low back was history of back 
strain.  

Private medical records from Michael J. Dandois, M.D., dated 
from 1992 to 1994, show that the veteran reported injuring 
his back lifting heavy bombs while on active duty, and 
complained at various times of low back pain.  Diagnoses 
included degenerative arthritis of the lumbar spine and 
recurrent lumbar strain.  

In February 1994, the veteran submitted correspondence 
explaining that he had injured his back while loading and 
supplying parts to B-52 and KC-135.  He asserted that he had 
received treatment throughout the remainder of his service 
and began receiving VA treatment after his discharge. 

The March 1994 rating decision became final when the veteran 
did not file a notice of disagreement within one year of the 
date he was notified of the unfavorable determination.  See 
38 U.S.C.A. § 7105(b)(1), (c) (West 1991); Person v. Brown, 5 
Vet. App. 449, 450 (1993).  A final decision cannot be 
reopened and reconsidered by the Board unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, the VA must reopen a previously denied 
claim.  See Spencer v. Brown, 4 Vet. App. 283, 286-87 (1993); 
see also 38 U.S.C.A. § 7104(b) (West 1991).  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins, supra.  The 
first step is to determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) to 
reopen the prior claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see generally Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

If new and material evidence has been presented to reopen the 
prior claim, the second step requires a determination of 
whether the claim is well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is not well-grounded, the 
adjudication process must halt, despite the reopening, 
because a claim that is not well-grounded cannot be allowed.  
Winters v. West, No. 97-2180, slip op. at 4.  If the claim is 
well-grounded, then the VA must ensure that the duty to 
assist has been fulfilled before proceeding to the third 
step, a merits adjudication.  Id.

Evidence submitted since the March 1994 rating decision 
consists in part of VA medical records.  An October 1996 
radiographic examination report indicates a normal lumbo-
sacral spine.  An April 1997 orthopedic consultation shows 
that the veteran complained of low back pain since 1968.  
Radiographic examination was within normal limits, range of 
motion was full, and there was some pain and tenderness at 
the lower back.  The impression was degenerative disc 
disease.  An undated report of an outpatient examination for 
possible herbicide exposure notes that the veteran reported 
low back pain since 1969, with no history of specific injury.  
He had current complaints of low back pain for four to five 
days a month, relieved by prescribed pain pills.  There was 
no decrease of motion of the extremities.

In addition, the veteran has asserted that he was treated at 
the Detroit VAMC since discharge.  In April 1998, an official 
from the Ann Arbor VAMC informed the RO that their medical 
files had been reviewed, and all records had been sent to the 
Toledo Outpatient Clinic.  Statements received in July and 
August 1998 from the Toledo Outpatient Clinic indicate that 
there were no records for the veteran on the shelves, 
perpetualized records, or the archives, and that the veteran 
had never been a patient there.  

Regarding private medical treatment, medical records were 
received from Dr. Dandois dated in April and June 1997.  Dr. 
Dandois noted that he had been treating the veteran since 
November 1993, and that the veteran had had chronic low back 
pain for years with documented degenerative changes of the 
lumbar spine.  Dr. Dandois noted that the veteran had a 
history of low back injury and hospitalization while in the 
military.  He expressed the opinion that the veteran's 
current multi-level degenerative changes in the lumbar spine 
could be related to his original injury, and through recent 
radiographic evidence, were shown to be getting worse.  In 
short, the veteran's original injury may have been aggravated 
over time resulting in his current progressive disabilities 
related to his back.  

The veteran reported post-service treatment by three other 
private doctors, but stated that no records were available.  
In statements received in November 1997, the veteran 
explained that a Dr. Cashen was deceased, and that a Dr. 
Robinson's files were in storage, in no particular order, and 
his office staff had no time to search for the veteran's 
records.  In a statement received in April 1998, the veteran 
explained that a Dr. Slee was deceased, and no treatment 
records pertaining to the veteran had been found.

The RO also attempted to obtain records from the identified 
doctors.  In correspondence received in December 1997, Dr. 
Cashen's office explained that records were no longer 
available for the veteran.  In April 1998, Dr. Slee's office 
explained that the veteran had never been seen by Dr. Slee.  
The veteran had probably been treated by Dr. Slee's associate 
who had left and stolen the records, and who was at any rate 
now deceased.  The RO did not receive a response from Dr. 
Robinson.  

In December 1998, the veteran asserted that he had been 
hospitalized for back treatment for three days while on 
active duty, and was then placed on light duty for thirty 
days.  He reported that, ever since then, he had received 
medical treatment off and on.

The evidence added to the record since the March 1994 rating 
decision is new in that it was not previously of record, but 
it is not material to the veteran's claim for service 
connection for low back disability.  The records do not 
address what was missing at the time of the March 1994 rating 
decision, even when considered with the record as a whole.  
What was missing at the time of the March 1994 rating 
decision was competent (medical) evidence linking the 
veteran's low back complaints and findings made while on 
active duty to his current low back disability.

The recently submitted evidence does not provide this 
evidence.  The private and VA post-service records do not 
show medical treatment for the low back until approximately 
20 years after the veteran's separation from active duty.  
The VA treatment records do not address the etiology of the 
veteran's current low back disability.  

The Board acknowledges that Dr. Dandrois' 1997 reports link 
the veteran's current low back disability to injuries 
incurred while on active duty.  However, these reports do not 
purport to be based on a review of the veteran's in-service 
medical records, and appear to be based solely on a history 
provided by the veteran.  As a result, Dr. Dandrois' 1997 
opinions are not probative or material to the issue of the 
etiology of the current low back disability and do not 
warrant re-opening the claim.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 
(1993).

The veteran's December 1998 correspondence also fails to 
constitute material medical evidence linking his current low 
back disability to injuries incurred on active duty.  While 
the veteran is competent to describe his observations, as a 
layperson he is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or etiology.  
Espiritu, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
repeated assertions of post-service treatment by various 
private doctors are not material.  As a layperson, the 
veteran is not competent to relate past medical treatment and 
diagnoses.  Id.  Consequently, his assertions are not 
material and do not warrant reopening his claim. 

In light of the above, the Board concludes that the newly 
submitted evidence is not material so as to warrant reopening 
the previously denied claim for service connection for low 
back disability.





ORDER

New and materiel evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for low back disability is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

